—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered August 8, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, criminal sale of a firearm in the first degree, and criminal sale of a firearm in the third degree (7 counts), and sentencing him to consecutive terms of 5 years to life and 5 to 15 years, consecutive to seven consecutive terms of 1 to 3 years, unanimously affirmed.
Since it was apparent that defendant had command of the English language, the court properly denied his motion to withdraw his guilty plea. Defendant was not deprived of effective assistance of counsel as a result of counsel’s adverse position on the motion. The record clearly establishes that the court’s rejection of defendant’s motion was not influenced by counsel’s comments (see, People v Smith, 253 AD2d 668, lv denied 92 NY2d 986; People v Rodriguez, 189 AD2d 684, lv denied 81 NY2d 892). We note that even before counsel spoke, the court, based on its own observations, characterized defendant’s motion as “spurious” and “ludicrous”.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.